Opinion issued January 29, 2004 

 



 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01186-CR
____________

IN RE JOHN WAYNE BATES, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, John Wayne Bates, filed a petition for writ of mandamus requesting
that we order respondents
 to assign his appeal from the trial court’s denial of his
motion for forensic DNA testing of evidence in cause number 90CR0288 to either the
First or Fourteenth Court of Appeals.  On December 31, 2003, we requested a
response.
               Respondent Evelyn Wells Robison filed a response on January 22, 2004,
stating that the mandamus action had been rendered moot by the mailing of the
clerk’s record in cause number 90CR0288 to the First Court of Appeals on January
8, 2004.  The clerk’s record in cause number 90CR0288 was received in this Court
on January 9, 2004.  It includes, among other things, relator’s motion for forensic
DNA testing of evidence, the trial court’s written order signed on April 22, 2002
denying the motion, and relator’s notice of appeal filed on April 17, 2002.  The Clerk
of this Court has assigned cause number 01-04-00033-CR to the direct appeal from
the denial of the motion for forensic DNA testing of evidence in cause number
90CR0288.
               We therefore agree with respondent Robison that this mandamus action has
been rendered moot.  The petition for writ of mandamus is dismissed as moot. 
               It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Jennings and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).